[Cite as In re Disqualification of Ruehlman, 136 Ohio St. 3d 1217, 2013-Ohio-2717.]




                      IN RE DISQUALIFICATION OF RUEHLMAN.
          PRUIETT ET AL. v. THE VILLAGE OF ELMWOOD PLACE ET AL.
       [Cite as In re Disqualification of Ruehlman, 136 Ohio St. 3d 1217,
                                   2013-Ohio-2717.]
Judges—Affidavit of disqualification—R.C. 2701.03—When an affidavit of
        disqualification is filed after a decision granting judgment, a judge should
        be disqualified only if the record clearly and unquestionably demonstrates
        a fixed anticipatory judgment on the remaining issues—Affidavit denied.
                      (No. 13-AP-044—Decided May 31, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Hamilton County Court of Common Pleas
                                  Case No. A1209235.
                                ____________________
        O’CONNOR, C.J.
        {¶ 1} Judd R. Uhl, counsel for defendants the village of Elmwood Place
and its police chief, has filed an affidavit with the clerk of this court under R.C.
2701.03 seeking to disqualify Judge Robert P. Ruehlman from presiding over any
further proceedings in case No. A1209235, now pending on plaintiffs’ motion for
contempt and motion to file an amended complaint.
        {¶ 2} Uhl claims that Judge Ruehlman’s “words and actions create an
overwhelming appearance of bias and prejudice” and “convey the impression that
the Judge has developed a hostile feeling or spirit of ill will and that the Judge has
reached a fixed anticipatory judgment” preventing him from hearing the balance
of the case. Judge Ruehlman has responded in writing to the allegations in Uhl’s
affidavit, concluding that Uhl has not offered the type of compelling evidence to
support his disqualification.
                             SUPREME COURT OF OHIO




       {¶ 3} For the reasons explained below, no basis has been established to
order the disqualification of Judge Ruehlman.
                   Judge Ruehlman’s March 7, 2013 decision
       {¶ 4} The gravamen of Uhl’s affidavit is his dissatisfaction with Judge
Ruehlman’s March 7, 2013 decision granting judgment in plaintiffs’ favor,
invalidating the village ordinance that created the automated speed-enforcement
program at issue, and permanently enjoining the village from enforcing the
ordinance. An affidavit of disqualification, however, “is not a vehicle to contest
matters of substantive or procedural law.” In re Disqualification of Solovan, 100
Ohio St. 3d 1214, 2003-Ohio-5484, 798 N.E.2d 3, ¶ 4. Indeed, it is well settled
that a party’s disagreement or dissatisfaction with a court’s legal rulings, even if
those rulings may be erroneous, does not constitute bias or prejudice and is not
grounds for disqualification. In re Disqualification of Floyd, 101 Ohio St. 3d
1217, 2003-Ohio-7351, 803 N.E.2d 818, ¶ 4. The remedy for Uhl’s legal claims,
if any, lies on appeal, not through the filing of an affidavit of disqualification. In
re Disqualification of Russo, 110 Ohio St. 3d 1208, 2005-Ohio-7146, 850 N.E.2d
713, ¶ 6.
                  The judge’s questioning of a hearing witness
       {¶ 5} Uhl’s affidavit also contains excerpts from a January 2013 hearing
transcript showing that Judge Ruehlman questioned a witness and then attempted
to summarize that witness’s testimony. Uhl fails to specifically explain how these
transcript excerpts demonstrate bias or prejudice, but presumably Uhl believes
that the questions were improper or he disagrees with the judge’s summary of the
witness’s testimony. For his part, Judge Ruehlman provided additional transcript
pages to provide context for his questions. Regardless of the propriety of the
judge’s questions, “it is not within the scope of this proceeding to evaluate the
trial court’s compliance with Evid.R. 614, which addresses interrogation of
witnesses by the court.” Solovan at ¶ 4. Further, according to Judge Ruehlman,




                                          2
                                  January Term, 2013




Uhl did not object to the judge’s questions during the hearing. “A party who fails
to   object   at   trial,   but   then   raises   an   issue   in   an   affidavit   of
disqualification * * * bears a particularly heavy burden * * *.” Id. at ¶ 8. Uhl has
not met that heavy burden here.
                    The judge’s alleged pejorative comments
       {¶ 6} Finally, Uhl states that Judge Ruehlman’s March 7, 2013 decision
used “extremely pejorative and unnecessary language” directed at the defendants.
The decision states that the village’s automated speed-enforcement program
hearing is “nothing more than a sham!” and that the village is engaged in “a high-
tech game of 3 CARD MONTY [sic, Monte].” (Boldface and capitalization sic.)
Judge Ruehlman further wrote that the village’s program was a “scam that
motorists can’t win,” “[t]he entire case against the motorist is stacked,” and the
village “has another scheme up its sleeve” if the motorist attempts to argue that he
or she was not the driver of the offending vehicle. According to Uhl, Judge
Ruehlman also stated at a subsequent hearing that if the village violated the
court’s decision, “it’s going to be a chauffeur service to the Justice Center.”
       {¶ 7} Judge Ruehlman responds by stating that he uses “colorful”
language in his decisions; he explains: “when I issue a decision they’re easy to
understand. They may be a little colorful but they’re easy to understand.”
       {¶ 8} Reasonable and objective observers may question whether the
language used in Judge Ruehlman’s opinion made it easier to understand, and
these same observers may question whether the judge’s tone and rhetoric were
appropriate for a judicial opinion. As the Code of Judicial Conduct directs,
judges should be “patient, dignified, and courteous” to litigants, lawyers, and
others in an official capacity and should refrain from using words or conduct that
might manifest bias or prejudice. Jud.Cond.R. 2.8(B) and 2.3(B). However, in a
situation such as this, when an affidavit is filed after commencement of a hearing,
after presentation of evidence, and after a decision granting judgment in favor of



                                           3
                             SUPREME COURT OF OHIO




one of the parties, a judge should be disqualified only if the record clearly and
unquestionably demonstrates a fixed anticipatory judgment on the remaining
issues that would undermine the absolute confidence of the public in the fairness
and integrity of the proceedings. See In re Disqualification of Nicely, 135 Ohio
St.3d 1237, 2012-Ohio-6290, 986 N.E.2d 1, ¶ 1, 8, 19 (setting forth standard for
reviewing an affidavit of disqualification after a judge issues a final order and the
only matter pending before the judge is a contempt motion); In re Disqualification
of Kate, 88 Ohio St. 3d 1208, 1209, 723 N.E.2d 1098 (1999) (setting forth
standard for reviewing an affidavit of disqualification after commencement of a
trial and presentation of the evidence has begun).
       {¶ 9} The judge’s comments here support his decision on the dispositive
issue in the case—i.e., the validity of the village ordinance—but the comments
alone do not convey the impression that he has reached a fixed anticipatory
judgment on plaintiffs’ remaining contempt motion or plaintiffs’ motion to amend
the complaint. More importantly, Uhl, who has the burden in this affidavit-of-
disqualification proceeding, failed to set forth any argument explaining how the
judge’s comments demonstrate a predisposition on the remaining issues.
Accordingly, Uhl has not established that the comments clearly and
unquestionably demonstrate a fixed anticipatory judgment on the pending matters,
and therefore disqualification based on these comments is not warranted.
                                    Conclusion
       {¶ 10} “The statutory right to seek disqualification of a judge is an
extraordinary remedy. A judge is presumed to follow the law and not to be
biased, and the appearance of bias or prejudice must be compelling to overcome
these presumptions.” (Citations omitted.) In re Disqualification of George, 100
Ohio St. 3d 1241, 2003-Ohio-5489, 798 N.E.2d 23, ¶ 5. Those presumptions have
not been overcome in this case.




                                         4
                             January Term, 2013




      {¶ 11} For the reasons stated above, the affidavit of disqualification is
denied. The case may proceed before Judge Ruehlman.
                        ________________________




                                      5